Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 1 of 25 Pageid#: 411




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

 NICHOLAS DANIEL JOHNSON,                          )
     Plaintiff,                                    )        Civil Action No. 7:19-cv-00005
                                                   )
 v.                                                )
                                                   )        By: Michael F. Urbanski
 CAPTAIN T. MCCOY, et al.,                         )        Chief United States District Judge
     Defendants.                                   )

                                    MEMORANDUM OPINION

         Nicholas Daniel Johnson, proceeding pro se, was in the custody of the Southwest

 Virginia Regional Jail Authority (“SWVRJA”) for about four months beginning in November

 2018, including at the time he filed suit. According to his address, he is currently in federal

 custody.

         In his amended complaint, 1 Johnson alleges that, while housed at SWVRJA’s Haysi

 facility, the four remaining defendants violated his constitutional rights. 2 The defendants are

 Captain T. McCoy, Chaplain Tim Herring, Lieutenant Hurley, and Food Service Manager

 Barry Viers, all of whom Johnson sues only in their individual capacities. ECF No. 22 at 3.

         Pending before the court is a motion for summary judgment filed by defendants, in

 which they seek judgment in their favor as to all claims. ECF No. 59. The motion is fully

 briefed, including a sur-reply filed by Johnson, which the court has considered despite the fact



         1
            The court construes the amended complaint as consisting of several documents received on
 consecutive days: ECF Nos. 22–25. To avoid confusion, the court will cite to any portion of the amended
 complaint using only the docket number and page number assigned by the court’s CM/ECF system.

         2
            Johnson’s amended complaint included two other defendants identified only by a description of their
 position. One of those Johnson voluntarily dismissed without prejudice, ECF No. 47, and the other was not
 able to be identified and also was dismissed without prejudice, ECF No. 53.
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 2 of 25 Pageid#: 412




 that Johnson did not seek or receive permission to file it. See ECF Nos. 65, 66, 67. For the

 reasons set forth in this opinion, the court will grant defendants’ motion.

                                             I.   BACKGROUND 3

            Johnson lists four claims in his amended complaint. His first and third claims allege

 that defendants denied him the ability to freely practice his religion, Islam. In his first, he

 claims that defendants McCoy and Hurley denied him a prayer rug and a Qur’an and that

 Chaplain Tim Herring denied him a Qur’an. In his third claim, Johnson alleges that defendant

 Viers served food with pork to people with religious diets “inside a no-pork facility.” He

 describes only a single incident in December or January 2019, in which he alleges inmates were

 served barbecue baked beans, and one of the kitchen inmates told him they had pork in them.

 ECF No. 23-1 at 2.

            Johnson’s second claim alleges that McCoy and Hurley subjected him to inadequate

 living conditions in violation of his Eighth Amendment rights. In introducing this claim,

 Johnson alleges that they deprived him of exercise and “allowed direct abuse of racism to

 occur” under their authority. ECF No. 22-1 at 1. Elsewhere in his amended complaint, he

 also references other conditions, such as freezing cold temperatures, the deprivation of

 showers for limited periods of time and other conditions that he alleges were unconstitutional.

            With regard to the allegations of racism, this appears to be based primarily on Johnson’s

 contention that other inmates, described as white supremacists, were racist and discriminated

 against him and other black inmates. In addition to using offensive racial slurs, the white



            3
                The court will provide an overview of Johnson’s claims here and will discuss additional facts in
 context.
                                                         2
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 3 of 25 Pageid#: 413




 inmates who were kitchen workers sometimes deprived Johnson and others of adequate food

 portions or put inedible items in their food. Johnson also refers to one instance in which he

 says he was housed in one of the colder “end” cells when it was very cold, and staff rejected

 his request for a blanket. He contends that white inmates were later in the same cell under

 the same circumstance, and they were given an extra blanket when they requested it.

         His fourth claim alleges that defendants McCoy and Hurley did not timely respond to

 his grievances and that Hurley tried to persuade him to delete certain requests or grievances

 out of the computer. He appears to characterize this as a due process claim. 4 The fourth

 claim also lists Viers as a defendant, but does not identify any actions taken by him, and it

 contains allegations against dismissed defendants.

         For relief, Johnson seeks damages from each defendant in specified amounts, and he

 also asks for injunctive relief. Specifically, he wants prayer rugs made available for purchase

 in the commissary and “alternatives for inmates who are indigent and practice Islam, including

 Qur’ans.” ECF No. 22-1 at 3.

                                              II. DISCUSSION

     A. Summary Judgment Standard

         Under Rule 56, summary judgment is proper where “there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). A genuine issue of material fact exists only where the record, taken as a whole, could

 lead a reasonable jury to return a verdict in favor of the nonmoving party. Ricci v. DeStefano,



         4
            In later pages, he appears to tie his rights to due process to his allegation that his legal papers were
 tampered with or taken. He does not identify that any of the four remaining defendants played any role in this
 alleged deprivation, however, and so the court will not address this allegation further.
                                                         3
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 4 of 25 Pageid#: 414




 557 U.S. 557, 586 (2009). 5 In making that determination, the court must take “the evidence

 and all reasonable inferences drawn therefrom in the light most favorable to the nonmoving

 party.” Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).

         A party opposing summary judgment “may not rest upon the mere allegations or

 denials of his pleading, but . . . must set forth specific facts showing that there is a genuine

 issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, “[t]he

 mere existence of some alleged factual dispute between the parties will not defeat an otherwise

 properly supported motion for summary judgment.” Id. at 247–48. Instead, the non-moving

 party must produce “significantly probative” evidence from which a reasonable jury could

 return a verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 930 (4th Cir. 1990).

         The summary judgment record includes Jeannie Patrick’s affidavit with exhibits and

 the SWVRJ inmate handbook, all submitted by defendants. The court also treats statements

 made in the verified amended complaint, if based on Johnson’s personal knowledge, as

 evidence in opposition to the summary judgment motion. Williams v. Griffin, 952 F.2d 820,

 823 (4th Cir. 1991). Although Johnson’s opposition and sur-reply are not verified, the court

 also treats statements therein, if made on personal knowledge and not in conflict with

 allegations in the complaint, as part of the summary judgment evidence. The court presumes

 that Johnson would be able to testify as to those statements at any trial, even though he failed

 to set them forth in a sworn affidavit.




         5
            Internal citations, alterations, and quotation marks are omitted throughout this opinion, unless
 otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
                                                     4
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 5 of 25 Pageid#: 415




     B. First Amendment Claims 6

         The First Amendment protects an individual’s right to the free exercise of religion.

 U.S. Const. amend I. To state a claim that prison officials or regulations have violated his

 right to freely exercise his religion, a plaintiff must first prove that he holds a sincere religious

 belief, as opposed to a secular preference, Wisconsin v. Yoder, 406 U.S. 205, 215–16 (1972),

 and that the official action or regulation substantially burdened his exercise of that belief,

 Hernandez v. Comm’r, 490 U.S. 680, 699 (1989). As explained by the Fourth Circuit,

                  a substantial burden is one that puts substantial pressure on an
                  adherent to modify his behavior and to violate his beliefs, or one
                  that forces a person to choose between following the precepts of
                  her religion and forfeiting governmental benefits, on the one
                  hand, and abandoning one of the precepts of her religion on the
                  other hand.

 Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir. 2006).

         If the plaintiff establishes a substantial burden on his sincerely held religious belief, the

 defendants’ policy or practice can withstand a First Amendment challenge so long as it is

 “reasonably related to a legitimate penological interest.” O’Lone v. Estate of Shabazz, 482

 U.S. 342, 349 (1987) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). This inquiry is



         6
            The amended complaint does not specify whether the claims involving his religion are based on
 alleged violations of the First Amendment, the Religious Land Use and Institutionalized Persons Act
 (“RLUIPA”), 42 U.S.C. § 2000cc-1, et seq., or both. Defendants only address First Amendment claims,
 however, and the court agrees that Johnson cannot proceed under RLUIPA at this point. First of all, RLUIPA
 does not permit an award of damages in this context. See Sossamon v. Texas, 563 U.S. 277, 288 (2011) (holding
 damages are unavailable for official-capacity claims); Rendelman v. Rouse, 569 F.3d 182, 189 (4th Cir. 2009)
 (same for individual-capacity claims); Wall v. Wade, 741 F.3d 492, 496 n.5 (4th Cir. 2014) (“Congress did not
 authorize damages claims against state officials under RLUIPA.”). Second, because Johnson is no longer in
 custody at any SWVRJ facility, any request for declaratory or injunctive relief is moot. See Rendelman, 569
 F.3d at 186 (noting that “a prisoner’s transfer or release from a particular prison moots his claims for injunctive
 and declaratory relief with respect to his incarceration there” and holding that plaintiff’s claim for injunctive
 relief was mooted by his transfer from state to federal custody). Accordingly, the court analyzes Johnson’s
 claims only as First Amendment claims.
                                                         5
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 6 of 25 Pageid#: 416




 governed by the four so-called Turner factors:

              (1) whether there is a “valid, rational connection” between the prison
              regulation or action and the interest asserted by the government, or whether
              this interest is “so remote as to render the policy arbitrary or irrational”; (2)
              whether “alternative means of exercising the right . . . remain open to prison
              inmates,” an inquiry that asks broadly whether inmates were deprived of all
              forms of religious exercise or whether they were able to participate in other
              observances of their faith; (3) what impact the desired accommodation would
              have on security staff, inmates, and the allocation of prison resources; and
              (4) whether there exist any “obvious, easy alternatives” to the challenged
              regulation or action, which may suggest that it is “not reasonable, but is
              [instead] an exaggerated response to prison concerns.”

 Lovelace, 472 F.3d at 200 (quoting Turner, 482 U.S. at 89–92). In weighing these factors, the

 court must avoid “the micromanagement of prisons,” United States v. Stotts, 925 F.2d 83, 99

 (4th Cir. 1991), and instead “accord substantial deference to the professional judgment of

 prison administrators,” Overton v. Bazzetta, 539 U.S. 126, 132 (2003). The inmate carries the

 burden of proof under the Turner analysis to disprove the validity of the prison regulation at

 issue. Id.

        1. Prayer Rug

        Johnson alleges that, throughout the months he spent at Haysi, he repeatedly requested

 to be able to use a prayer rug. Defendants have provided the affidavit of Patrick, who alleges

 that prayer rugs “are not allowed in SWVRJA’s facilities due to security concerns and

 administrative costs associated with searching such items for all inmates that would request

 them.” Patrick Aff. ¶ 15, ECF No. 60-1. Instead, each offender receives 1 towel, 1 blanket,

 and 2 sheets and may use either the towel, sheets, or blanket as a substitute for a prayer rug.

 Id. Patrick also states that she is “not aware of a ‘prayer rug’ being an absolute requirement

 of the Muslim faith.” Id. ¶ 16.


                                                    6
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 7 of 25 Pageid#: 417




         Johnson acknowledges that he was told he could use his issued towel or blanket on

 which to pray. He says that in response, he “put in a grievance explaining to them the

 difference and significance of a prayer rug and why [he] need[ed] it,” although he neither

 attaches that grievance nor explains that “difference” in his amended complaint. ECF No. 23

 at 3. He also alleges that he spoke directly to Lt. Hurley about his request after his lawsuit was

 filed and he confirmed that all he needed was an extra towel. Hurley said that he could not

 decide to give Johnson a towel because it was up to McCoy, who was the captain of security,

 and he told Johnson that McCoy was taking care of it. Johnson also spoke with McCoy about

 this directly and told her the same thing, i.e., that “even an extra towel would suit [his] needs.”

 Id. at 8.

         In his opposition, Johnson clarifies that “a Muslim must make what is called [wudu] 7

 which is a mandatory thing” before his mandatory prayers, using water to clean the body. Pl.’s

 Opp’n 2, ECF No. 65. If you do not make wudu before you pray your prayer will not be

 answered.” Id. He states that once in a state of wudu he may not be in an unclean state and

 that he cannot use a rug or towel “for more than one action.” Id. So, if he devotes one of his

 linens to the purpose of a prayer rug, he may not use that item for anything else. He

 emphasizes that he was indigent while at Haysi and spent what money he had on hygiene

 items. Particularly given his allegations about the cold temperatures and his need for an extra

 blanket, he reasons that he should not have been “forc[ed] to pick between [his] religion,

 personal hygiene and warmth.” Id. at 3.

         The court does not address the merits of Johnson’s claim, however, because it


         7
             Johnson spells the term “woodoo,” but the correct spelling is wudu.
                                                        7
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 8 of 25 Pageid#: 418




 concludes that the law was not clearly established at the time of these events that requiring a

 prisoner to use one his issued towel, one of his sheets, or his blanket as his prayer rug would

 violate his First Amendment rights. Accordingly, the court concludes that defendants are

 entitled to qualified immunity on this claim.

           The doctrine of qualified immunity “protects government officials from liability for

 civil damages insofar as their conduct does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known.” Pearson v. Callahan,

 555 U.S. 223, 231 (2009). Stated another way, “[q]ualified immunity protects officials who

 commit constitutional violations but who, in light of clearly established law, could reasonably

 believe that their actions were lawful.” Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 537–38

 (4th Cir. 2017). The burden of proof is on the party seeking qualified immunity. Wilson v.

 Prince George’s Cty., 893 F.3d 213, 219 (4th Cir. 2018).

           In determining whether an official is entitled to summary judgment on the basis of

 qualified immunity, courts engage in a two-pronged inquiry. Smith v. Ray, 781 F.3d 95, 100

 (4th Cir. 2015). The first prong asks whether the facts, taken in the light most favorable to

 the party asserting the injury, show the defendant’s conduct violated a constitutional right. Id.

 The second prong asks whether the right was “clearly established” at the time of the

 defendant’s conduct. Id. If the answer to either prong is “no,” the official is entitled to

 qualified immunity. The questions need not be asked in a particular order. Pearson, 555 U.S.

 at 236.

           In this case, the court addresses the second prong. Under this prong, an official is

 entitled to immunity if a reasonable official would not have understood that his or her actions


                                                 8
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 9 of 25 Pageid#: 419




 violates the plaintiff’s constitutional rights. Anderson, 483 U.S. at 638–39. The court evaluates

 whether the right was clearly established “in light of the specific context of the case, not as a

 broad general proposition.” Saucier v. Katz, 533 U.S. 194, 201 (2001)); see also Kisela v.

 Hughes, 138 S. Ct. 1148, 1152 (2018) (admonishing courts “not to define clearly established

 law at a high level of generality”).

        To be sure, it was clearly established in late 2018 and early 2019, as a broad proposition,

 that a prisoner has a First Amendment right to freely exercise his religion, subject to legitimate

 policies that satisfy Turner. But it was not clearly established that a prisoner had a First

 Amendment right to a prayer rug or an additional blanket or towel to use as a prayer rug,

 particularly when he was permitted to use any one of his issued linens for that purpose.

        Notably, the court has not located any Supreme Court cases or Fourth Circuit cases

 before February 2019 holding prisoners have such a right, and plaintiff cites to none. Cf.

 Booker, 855 F.3d at 538–39 (4th Cir. 2017) (explaining that controlling authority refers to

 Supreme Court and controlling authority in the jurisdiction and in the absence of such

 decisions, the district court “may look to a consensus of cases of persuasive authority from

 other jurisdictions, if such exists”). Indeed, at that point in time, numerous courts had held

 that a prison’s refusal to allow a prayer rug did not violate a Muslim prisoner’s First

 Amendment rights. E.g., Williams v. Jackson, C/A No. 8:07-3661, 2009 WL 363450, at *9

 (D.S.C. Feb. 10, 2009) (holding that requiring Muslim plaintiff to use either his towel, one of

 his sheets, or his blanket as a prayer rug did not violate his First Amendment rights), aff’d 349

 F. App’x 867 (4th Cir.); see also Moon v. Jordan, No. 1:15-CV-167, 2017 WL 5466681, at *8

 (E.D. Mo. Nov. 13, 2017) (“[Plaintiff] has no clearly established right to the Jail providing a


                                                 9
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 10 of 25 Pageid#: 420




  prayer rug and . . . the denial of a prayer rug did not preclude [the inmate’s] free exercise of

  religion.”); Riley v. Brown, No. 3:12-CV0374, 2012 WL 2131828, at *2 (W.D. La. 2012)

  (“Plaintiff has not demonstrated, other than in a conclusory fashion, that a prayer rug is an

  essential component of the practice of Islam and that his inability to use one inhibits the free

  practice of his religion”), report and recommendation adopted, 2012 WL 2131877 (W.D. La.

  June 12, 2012).

         Even after the events alleged here, district courts within the Fourth Circuit are not in

  agreement as to whether it constitutes a First Amendment violation to deny an inmate a

  specially designated prayer rug. Compare, e.g., Bone El v. Solomon, No. 1:17CV445, 2020

  WL 6546056, at *4–5 (M.D.N.C. Nov. 20, 2020) (granting summary judgment on claim

  involving prayer rug after finding no substantial burden on plaintiff’s religion and citing to

  affidavit evidence that a prayer rug is not required for Muslim prayer) with Branham v. Trent,

  No. 7:19cv00520, 2020 WL 4451058, at *3 (W.D. Va. Aug. 3, 2020) (denying summary

  judgment where Muslim plaintiff alleged that he was deprived of a prayer rug).

         Accordingly, to the extent that the denial of a prayer rug or an extra towel for that use

  violated Johnson’s First Amendment rights, that right was not clearly established at the time.

  Thus, defendants are entitled to qualified immunity as to Johnson’s prayer-rug claim and

  summary judgment in their favor is appropriate.

         2. Qur’an

         Johnson alleges that being able to pray from the Qur’an is important to his faith and,

  in his opposition and sur-reply, he argues that there are mandatory prayers that he must read




                                                10
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 11 of 25 Pageid#: 421




  directly from a Qur’an. 8 Defendants have offered undisputed testimony, however, that their

  policies do not prohibit any inmate from possessing a Qur’an.

          In particular, Qur’ans are available for purchase at the commissary and an inmate can

  have one mailed to him from a family member, friend, or imam, as inmates may receive

  “religious publications and other materials that do not have security implications.” Patrick

  Aff. ¶¶ 6, 10. Johnson acknowledges this, but complains both that the text was unavailable to

  indigent inmates like him, and that free copies of Bibles—but not Qur’ans—were given to

  indigent inmates upon request. 9

          As Patrick explains, SWVRJA does not purchase Holy Bibles or other religious texts

  to be given to offenders. Instead, when SWVRJA receives donations of religious materials,

  they are given to offenders on request, based on availability. Patrick Aff. ¶ 7. However,

  SWVRJA “received very few, if any, donations of copies of the Qur’an.” Id. ¶ 13.

          Thus, nothing in any SWVRJA policy prohibited Johnson from owning or using a

  Qur’an, as he admits. It is further undisputed that Johnson could have purchased one in the

  commissary and could have received one from a family member or friend. Or, if a donation

  were made of one to SWVRJA, he could have received a donated one. But the undisputed

  testimony also reflects that, unlike Bibles, Qur’ans are not often donated to the SWVRJ and



          8
             Defendants are correct that Johnson may not add new claims for the first time in his summary
  judgment opposition. But even if his assertion that he must read mandatory prayers directly from the Qur’an
  (as opposed to having those prayers written and sent by someone to him in a letter, for example), is considered,
  as a new claim, it is governed by the same analysis as his original claim.

          9
            His opposition also states for the first time that he was never told that family, friends, or an imam
  could send him a copy of the Qur’an. But the inmate handbook, to which he had access, suggests as much in
  noting that books may be ordered from a publishing company. ECF No. 66-1 at 3, 29 (discussing access to
  the handbook and discussing bookroom services).
                                                        11
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 12 of 25 Pageid#: 422




  so there apparently were none to give to him. It further appears that Johnson never pursued

  any of these additional avenues to obtain a Qur’an; he instead repeatedly asked jail staff for

  one. He argues, though, that SWVRJA should have provided him one because he was

  indigent. The law, however, is to the contrary.

         The mere fact that policy makes the practice of one’s religion more difficult or

  expensive does not mean that it substantially burdens the litigant’s practice of that religion.

  Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214, 1227 (11th Cir. 2004) (explaining

  that a substantial burden means something more than an incidental effect or inconvenience

  on religious exercise); Living Water Church of God v. Charter Tp. of Meridian, 258 F. App’x

  729, 739 (6th Cir. 2007) (no substantial burden occurs if the government action merely makes

  the “religious exercise more expensive or difficult”); see also Winder v. Maynard, 2 F. Supp.

  3d 709, 715 (D. Md. 2014) (explaining that plaintiff’s exercise of his religion was not

  substantially burdened where the food he sought could be purchased through the

  commissary).

         As stated in a factually similar case:

                 Since a Koran was essential to the Plaintiff’s religious exercise, by
                 not having it, he was suffering a detriment to his religious
                 exercise. Moreover, had the jail provided him a Koran, it would
                 have alleviated this void in his practice of faith. But that is not to
                 say that, by not giving him a Koran, the jail imposed
                 any burden upon him. If the Plaintiff suffered a hardship, it was
                 not one created by the jail. No evidence exists that the policy not
                 to give him a Koran prohibited him from getting a Koran on his
                 own. In fact, Chaplain Sievers tried to assist the Plaintiff by
                 contacting the local Imam, who unfortunately did not respond.
                 The Plaintiff’s claim merely amounts to a demand that the
                 jail provide him a Koran. Yet, neither the Constitution nor
                 RLUIPA place any duty on jails to provide inmates with religious
                 materials. See [Borzych v. Frank, 439 F.3d 388, 390 (7th Cir.

                                                  12
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 13 of 25 Pageid#: 423




                2006)] (the First Amendment does               not   require   the
                accommodation of religious practice).

  Eley v. Herman, No. 1:04-CV-416, 2006 WL 1722364, at *6 (N.D. Ind. June 21, 2006); Moon

  v. Jordan, No. 1:15-CV-167, 2017 WL 5466681, at *8 (E.D. Mo. Nov. 13, 2017) (holding that

  “the Jail was not required to provide copies of the Qur’an” where an inmate was permitted to

  have a copy brought or sent to him); see also Ouahman v. Barnes, Civil No. 11-cv-075, 2012

  WL 5303292, at *4 (D.N.H. 2012) (quoting same passage from Eley, holding same, and

  collecting authority stating that the First Amendment does not require prison officials to

  provide free religious materials or other articles to inmates); Cruz v. Beto, 405 U.S. 319, 323

  (1972) (Burger, C.J., concurring) (“There cannot possibly be any constitutional or legal

  requirement that the government provide materials for every religion and sect practiced in this

  diverse country. At most, [religious] materials cannot be denied to prisoners if someone offers

  to supply them.”).

         Moreover, the fact that the SWVRJ has Bibles to give out because of donations, but

  not Qur’ans, does not establish a First Amendment violation. Cf. Smith v. Kyler, 295 F. App’x

  479, 481 (3d Cir. 2008) (“Smith’s free exercise rights were not violated by the DOC’s policy

  to provide Chaplains for only the largest major faith groups and to prohibit group worship in

  the absence of an approved, volunteer Faith Group Leader. The District Court correctly noted

  that the DOC has a legitimate interest in managing limited financial resources and in

  maintaining prison security.”).

         For all of these reasons, summary judgment will be granted for defendants as to

  Johnson’s Qur’an claim.



                                                13
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 14 of 25 Pageid#: 424




          3. No-Pork Diet

          Johnson’s claim that he was served baked beans containing pork is unsupported by any

  competent evidence. Patrick’s affidavit avers that none of SWVRJA’s facilities serve any food

  containing pork, and she provides food labels for the ingredients in the baked beans, which

  confirm that they do not contain pork. Patrick Aff. ¶¶ 17–18 & Att. B. The only evidence

  offered to contradict her testimony is Johnson’s assertion that one of the trustee inmates

  working in the kitchen said there was pork in some of the meals. Not only would this evidence

  be inadmissible hearsay in its current form, but even if that inmate offered an affidavit so

  stating, that testimony is flatly contradicted by the food labels provided, which Johnson does

  not dispute, except to say that more food labels should have been provided. 10 Pl.’s Opp’n 8,

  ECF No. 65. Accordingly, defendants are entitled to judgment in their favor as to his

  Johnson’s claim on being served pork.

          4. Anti-Muslim Comments by Herring

          Johnson also references anti-Muslim comments allegedly made by Chaplain Herring.

  Specifically, he alleges that when a fellow Muslim inmate asked Herring for a Qur’an, Herring

  said “Oh, you’re one of them Muslim terrorist people. That’s a false religion.” Johnson alleges

  that he was shocked by his unprofessional response and that his words “hurt him deeply” and

  continue to affect him. He further alleged that Chaplain Herring preached about how “bad”

  President Obama was, that we were “lucky not to have a black president who sides with head

  [w]rap people,” which also hurt Johnson “mentally.” ECF No. 23 at 4–5.


          10
             In Johnson’s opposition, he adds that the same inmate told him the kitchen staff may have used a
  pork “substitute” on the particular date in question. Pl.’s Opp’n 8, ECF No. 65. But again, Patrick avers that
  the SWVRJA is entirely a no-pork facility and there is nothing other than inadmissible hearsay to support
  Johnson’s assertion.
                                                       14
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 15 of 25 Pageid#: 425




         If the chaplain indeed made such comments, then it is understandable that Johnson

  would feel offended at the insults to his religion and aspersions cast on him as a Muslim. The

  court in no way condones the comments allegedly made. Nonetheless, those comments do

  not violate Johnson’s constitutional rights. First of all, comments and verbal harassment do

  not give rise to a constitutional violation. Henslee v. Lewis, 153 F. App’x 179, 179 (4th Cir.

  2005) (“Mere threats or verbal abuse by prison officials, without more, do not state a

  cognizable claim under § 1983.”). Moreover, although he may have been offended and hurt

  by the comments, Johnson offers no evidence that the comments substantially burdened his

  ability to practice his religion. In particular, Johnson presents no evidence to tie Herring’s

  comments to the denial of his prayer rug request (which was policy), the denial of a Qur’an

  (as there is no evidence the SWVRJ had any donated copies to provide) or the alleged serving

  of pork (which did not occur, according to the undisputed evidence). For these reasons, no

  constitutional violation can be based on those comments.

     C. Conditions-of-Confinement Claim Under the Eighth Amendment

         As noted, Johnson also complains about various prison conditions. The conditions he

  experienced and alleges were unconstitutional include: (1) very cold temperatures in his cell—

  which was an “end cell” and should have qualified him for an extra blanket, coupled with the

  denial of his requests for an extra blanket, (2) being housed in a cell where the lights did not

  work for an unspecified period of time, (3) being charged for an indigent kit but not being

  given a toothbrush or indigent kit for four days, (4) the pod being locked down on an

  unspecified date and the inmates not being permitted to have recreation or to shower for

  almost 72 hours; and (5) the pod being locked down on another occasion, which resulted in


                                                15
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 16 of 25 Pageid#: 426




  inmates receiving only one shower in a seven-day span and, during the same lock-down, jail

  staff “turned off the sink and toilet water and took all of their books without explanation.” 11

          Johnson does not describe any physical injuries as a result of any of these conditions,

  although he alleges that on one occasion the cold caused his feet to go “numb,” he was forced

  to stay in his dark cell under his blanket, and he “couldn’t even get out of the bed.” ECF No.

  23-5 at 1.

          Throughout his complaint, Johnson refers to his efforts to complain and grieve these

  various incidents. He also alleges that he complained in person to Captain McCoy about both

  the prayer rug and the “racism within her jail.” Id. at 8. He claims she told him to put in a

  kiosk request. When he said he had been doing so, but no one responded, she said she would

  look into it and respond. Id. She did not do anything about it.

          The Eighth Amendment protects prisoners from cruel and unusual living

  conditions. Rhodes v. Chapman, 452 U.S. 337, 347 (1981). But “the Constitution does not

  mandate comfortable prisons,” and conditions that are “restrictive and even harsh . . . are part

  of the penalty that criminal offenders pay for their offenses against society.” Id. at 347–49.

          To sustain an unconstitutional conditions claim, a prisoner must show that: (1)

  objectively, the deprivation was sufficiently serious, in that the challenged, official acts caused

  denial of “the minimal civilized measure of life’s necessities”; and (2) subjectively, the

  defendant prison officials acted with “deliberate indifference to inmate health or

  safety.” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citations omitted). To satisfy the first




          11
             Patrick denies that the water was turned off during this lock-down, but the court will treat Johnson’s
  sworn allegation as true for purposes of summary judgment.
                                                         16
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 17 of 25 Pageid#: 427




  element, the prisoner must show “significant physical or emotional harm, or a grave risk of

  such harm,” resulting from the challenged conditions. Shakka v. Smith, 71 F.3d 162, 166 (4th

  Cir. 1995).

         Johnson’s complaint fails to allege facts sufficient to state an Eighth Amendment

  conditions claim. He does not allege that he has suffered any physical or emotional harm as a

  result of any of the described conditions, aside from his feet being numb. Nor do the facts

  alleged suggest that the conditions created a substantial risk of significant harm. See Shakka,

  71 F.3d at 166.

         Although they are not ideal or desirable, the temporarily unpleasant conditions Johnson

  describes do not, without more, constitute conditions that deprived him of the “minimal

  civilized measure of life’s necessities.” See Farmer, 511 U.S. at 834. Indeed, other courts,

  including the Fourth Circuit, have held that similar conditions did not violate the Eighth

  Amendment.

         For example, courts have held that similar (or longer) periods of time without showers

  are not sufficiently serious to state an Eighth Amendment living conditions claim.

  E.g., Davenport v. DeRobertis, 844 F.2d 1310, 1316–17 (7th Cir. 1988) (holding that

  allowing inmates in a segregation unit only one shower per week was “constitutionally

  sufficient” and did not constitute an Eighth Amendment violation); Johnson v. Fields, No.

  2:14-cv-38, 2017 WL 5505991, at *10 (W.D.N.C. Nov. 16, 2017) (“Plaintiff’s claim that he was

  denied a shower and clean clothes for twelve days is insufficient as a matter of law to maintain

  an Eighth Amendment claim.”); Walker v. Dart, No. 09 C 1752, 2010 WL 669448, at *4 (N.D.

  Ill. Feb. 19, 2010) (“Being denied clean clothes for two weeks, though unpleasant, is not a


                                                17
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 18 of 25 Pageid#: 428




  deprivation serious enough to support an Eighth Amendment claim.”); Blackburn v. South

  Carolina, No. 0:06-2011, 2009 WL 632542, at *17 (D.S.C. Mar. 10, 2009) (concluding that ten

  days without a shower when first placed in a segregation unit, followed by an average of one

  shower per week thereafter, was not a constitutional deprivation); see also Shakka, 71 F.3d at

  165 (finding no Eighth Amendment violation where prisoner was not permitted to shower for

  three days after feces was thrown on him because he was given materials to clean himself and

  his cell).

          Similarly, the deprivation of a toothbrush or hygiene kit for several days does not

  constitute an Eighth Amendment violation. See Canterbury v. W. Reg’l Jail Auth., No. 3:18-

  CV-01440, 2019 WL 6545328, at *13 (S.D.W. Va. Nov. 7, 2019) (reasoning that although an

  extended deprivation of hygiene items that causes injury to an inmate might establish an

  Eighth Amendment violation, the short-term deprivation of such items—including soap and

  toilet paper—without any resulting injury does not), report and recommendation adopted, No.

  CV 3:18-1440, 2019 WL 6598349 (S.D.W. Va. Dec. 4, 2019); Binns v. Clarke, No. 7:12-cv-

  00162, 2012 WL 1439258, at *3 (W.D. Va. Apr. 25, 2012) (concluding that plaintiff’s allegation

  that he was not given access to water, toilet paper, soap, toothpaste, or a toothbrush while in

  a “strip cell” for three days did not rise to the level of an Eighth Amendment

  violation); Gilland v. Owens, 718 F. Supp. 665, 685 (W.D. Tenn. 1989) (addressing claim

  that inmates in one part of the jail were occasionally not furnished toilet paper, towels, sheets,

  and blankets for seventy-two hour stays (which sometimes lasted longer) and reasoning that

  “[s]hort term deprivations of toilet paper ... and the like do not rise to the level of a

  constitutional violation”).


                                                 18
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 19 of 25 Pageid#: 429




         Lastly, the cold temperatures in his cell, while no doubt uncomfortable, are insufficient

  to constitute an Eighth Amendment violation because they do not satisfy the objective element

  of an Eighth Amendment claim. Although he points out that numb feet is one of the first

  signs of hypothermia, he does not allege that he actually suffered from hypothermia or

  suffered any accompanying illness or injury or any lasting ill effects. Without more, his

  complaint of numb feet does not give rise to an Eighth Amendment claim. See, e.g., Canada

  v. Stirling, No. 5:17-cv-2785, 2018 WL 6981119, at *5 (D.S.C. Dec. 17, 2018) (recommending

  grant of summary judgment where plaintiff alleged an Eighth Amendment claim based on

  being given only shower shoes to wear and explaining that “alleged injuries of ‘wet feet’ and

  ‘coldness’ are not sufficiently serious to justify relief”), report and recommendation adopted,

  2019 WL 132869 (D.S.C. Jan. 8, 2019); Chance v. Spears, C.A. No. 2:08-1156, 2009 WL

  3768736, at *2 (S.D.W. Va. Nov. 10, 2009) (“Although plaintiff makes conclusory assertions

  about the potential harm that may be wrought without additional protective clothing, his

  allegations simply do not rise to the level of extreme deprivation necessary to state

  a conditions-of-confinement violation.”).

         Consistent with all of the foregoing authority, defendants are entitled to summary

  judgment as to Johnson’s Eighth Amendment conditions-of-confinement claims.

     D. Due Process Claim

         Johnson’s amended complaint alleges he was denied “due process,” although it is

  unclear exactly what he believes constituted a due process violation. The court agrees with

  defendants that the claim seems to be based on Johnson’s assertion that he did not receive

  timely responses to his grievances or other requests, and he does not argue to the contrary.


                                                19
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 20 of 25 Pageid#: 430




          Those facts, however, do not state a viable due process claim because a failure to

  respond to a grievance does not give rise to a constitutional claim. Booker, 855 F.3d at 541

  (“[I]nmates have no constitutional entitlement or due process interest in access to a grievance

  procedure.”); see Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (“The Constitution creates no

  entitlement to grievance procedures or access to any such procedure voluntarily established

  by a state.”). Relying on Adams, district courts, including this one, have held that a prison

  official’s failure to comply with a grievance procedure is not actionable under § 1983. E.g.,

  Brown v. Va. Dep’t of Corr., No. 6:07-CV-33, 2009 WL 87459, at *13 (W.D. Va. Jan. 9, 2009)

  (“[T]here is no liability under § 1983 for a prison administrator’s response to a grievance or

  appeal.”); Oliver v. Gray, No. 7:09-CV-00004, 2009 WL 366150, at *2 (W.D. Va. Feb. 12,

  2009), aff’d, 360 F. App’x 417 (4th Cir. 2010) (“Because a state grievance procedure does not

  confer any substantive right upon prison inmates, a prison official’s failure to comply with the

  state’s grievance procedure is not actionable under § 1983.”).                   Thus, any claim against

  defendants arising either from their participation in the grievance process or failure to respond

  to grievances must be dismissed. 12

      E. Equal Protection Claim

          Defendants’ motion does not refer directly to an equal protection claim, and it is

  unclear whether Johnson intended to assert one.                  Scattered throughout his allegations,

  however, are assertions that he was treated differently because of his race and his religion, and



          12
              In his opposition, Johnson argues that he is required to exhaust in order to bring this lawsuit, but
  he was prevented from doing so because of defendants’ failures to respond to his grievances. Pl.’s Opp’n 10.
  If defendants were seeking dismissal based on a failure to exhaust, then the alleged failure to respond would be
  relevant to whether he had properly exhausted. Defendants do not rely on a failure to exhaust, however, and,
  as noted in the text, there is no separate, independent claim based on the failure to respond to his grievances.
                                                        20
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 21 of 25 Pageid#: 431




  defendants seek summary judgment as to all claims. Thus, the court also addresses any

  potential equal protection claim, but concludes that a reasonable jury could not find in

  Johnson’s favor as to such a claim, either.

         The Equal Protection Clause provides that “[n]o State shall... deny to any person within

  its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. To prove

  an equal protection claim, a litigant “must first demonstrate that he has been treated

  differently from others with whom he is similarly situated.” Veney v. Wyche, 293 F.3d 726,

  730 (4th Cir. 2002) (quoting Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001)).

  Moreover, a plaintiff must set forth “specific, non-conclusory factual allegations that establish

  improper motive.” Williams v. Hansen, 326 F.3d 569, 584 (4th Cir. 2003).

         To the extent that Johnson argues that he was denied equal protection based on his

  religion, he points to the fact that Bibles, but not Qur’ans, were distributed upon request. But

  the undisputed evidence makes clear that Muslims and Christians are not similarly situated as

  to receiving copies of religious texts. As discussed, Bibles are regularly donated, while Qur’ans

  are not. No reasonable jury could conclude that an equal protection violation occurred with

  regard to the distribution of these texts.

         There are two separate aspects to Johnson’s assertions of discriminatory treatment

  based on race. The first focuses on actions taken by other inmates. The second stems from

  treatment by officers.

         1. Treatment by Other Inmates

         Johnson’s amended complaint alleges that many of the trustee inmates who worked in

  Haysi’s kitchen—and who could affect the amount or quality of food served to other inmates,


                                                 21
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 22 of 25 Pageid#: 432




  including him—were members of the “local white supremacist group called 26 Brothers

  Forever A.B.,” which he alleges stands for Aryan Brotherhood. He alleges that these inmates

  would call him and other black inmates racial slurs, such as “sand n*****s,” “n*****s,” and

  “stupid coons.” ECF No. 23 at 6.

         He further states that these inmates deprived him of food or would place non-edible

  food items, including hair and other nonedible objects in his food. Id. He specifically

  describes one incident in which his serving of potato soup had been drained, leaving only a

  small amount of water. After this incident, he complained to non-defendant Officer Pravis,

  who responded that he did not work in the kitchen and it was “not his job.” Johnson went

  hungry that night and was “deeply saddened because no staff was trying to help [him] or

  protect [him] from this racial abuse.” Id.

         In short, although Johnson alleges that other inmates took discriminatory actions

  against him and other black inmates, that does not support an equal protection claim against

  defendants. See Woodlin v. Wolfe, No. C.A. 14-25, 2014 WL 6629739, at *5 (D. Md. Nov.

  20, 2014) (“To the extent [plaintiff] experiences bigotry short of a threat to his safety,

  correctional officials are not required to eliminate the prejudiced views of the inmate

  population at large in order to avoid violating [plaintiff’s] constitutional rights. Thus,

  the equal protection claim must be dismissed.”).

         2. Treatment by Staff

         With regard to treatment by staff, Johnson alleges that blacks are in the minority at the

  jails and that a number of correctional officers referred to him as the “black boy” when he

  first arrived.   Verbal harassment alone—even including the use of racial epithets—while


                                                22
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 23 of 25 Pageid#: 433




  abhorrent and unprofessional, does not violate the Eighth Amendment. Henslee, 153 F.

  App’x at 179 (4th Cir. 2005); Morva v. Johnson, No. 7:09-cv-00515, 2011 WL 3420650, at *7

  (W.D.     Va.   Aug.    4,   2011)     (collecting   authority   for   the   proposition   that

  “[v]erbal harassment [and] idle threats to an inmate, even to an extent that [they] cause

  an inmate fear or emotional anxiety,” do not give rise to a due process violation or an Eighth

  Amendment violation). Thus, to the extent that Johnson’s claims are based solely on these

  statements, they fail as a matter of law.

          Johnson’s only allegation of differential treatment—as opposed to verbal statements—

  by any prison official is that he was denied an extra blanket that he should have received when

  he was in cell 45 during excessively cold periods, and two white inmates who were later housed

  in the same cell received their blankets upon request. After he saw the white inmates receive

  an extra blanket, Johnson spoke to Hurley about how he believed this was racism against him,

  but Hurley responded that there are certain rules regarding who gets extra blankets. Again, it

  is not entirely clear from Johnson’s allegations, but it appears that Hurley told him that if an

  inmate was in cell 45 during the winter months and the temperature dropped below a certain

  temperature, or if an inmate had a medical need, he could be given an extra blanket. Hurley

  also confirmed that Johnson should have been given an extra blanket if he had been in cell 45

  and the temperatures had been low enough.

          This is consistent with Patrick’s affidavit, which explains that temperature checks are

  conducted in the pods twice daily and, in the winter months, officers also check the

  temperatures in the end cells. Patrick Aff. ¶¶ 6, 7. Moreover, inmates in an end cell may




                                                 23
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 24 of 25 Pageid#: 434




  receive an extra blanket if the temperature in the cell falls below 65 degrees. 13

          Johnson’s equal protection claim based on the denial of the blanket fails. As was made

  clear by Hurley’s response to Johnson when he raised the issue, it appears that Johnson should

  have received a blanket, assuming his cell temperature was below 65 degrees. Thus, the denial

  of his extra blanket cannot be considered the result of SWVRJA policy, but instead the result

  of the violation of a policy by the individual officers who denied him the blanket. Importantly,

  though, he does not allege that it was any of the four defendants who deprived him of a blanket

  when temperatures were cold, but gave one to a white inmate. Thus, his claims against them

  fail.

          Johnson also does not allege that it was even the same officer(s) who denied him the

  blanket who gave the blanket to the two white inmates. Particularly if the incidents involved

  different officers, then there is not sufficient evidence from which a jury could find the

  differential treatment was intentional or purposeful discrimination. Similarly, the alleged

  references by staff members to him as the “black boy,” cannot be tied to the denial of his

  blanket when he has not alleged that the same individual or individuals who denied him a

  blanket also made those statements. 14 In short, there is insufficient evidence in the record



          13
             Although she claims that the jail is maintained at “adequate temperatures,” Patrick Aff. ¶ 6, the
  court—as it must for summary judgment purposes—credits Johnson’s allegations that the cell he was in was
  extremely cold for some period of time.

          14
               Courts have recognized that verbal harassment may be relevant when it is coupled with differential
  treatment. E.g., Chappell v. Miles, No. CA 2:12-303, 2012 WL 1570020, at *5 (D.S.C. May 3, 2012) (concluding
  that verbal harassment of homosexual prisoner based on his sexual orientation, while not itself an equal
  protection violation, was “relevant to reveal the defendant’s reason for physically shoving plaintiff” where
  plaintiff also alleged that defendant used more force against other homosexual inmates but not heterosexual
  inmates). Here, however, Johnson does not allege that the same officer(s) who denied him a blanket made the
  remarks referring to him as a “black boy.” Accordingly, the verbal comments by staff do not show intentional
  discrimination in the denial of an extra blanket.
                                                        24
Case 7:19-cv-00005-MFU-JCH Document 71 Filed 03/23/21 Page 25 of 25 Pageid#: 435




  from which a reasonable jury could find that the denial of his blanket was purposeful or

  intentional discrimination. Veney, 293 F.3d at 731. His conclusory allegations that his race

  was the reason are insufficient.

         For the foregoing reasons, to the extent plaintiff intended to bring an equal protection

  claim, summary judgment in defendants’ favor is proper as to that claim.

                                       III. CONCLUSION

         For the reason set forth in this opinion, the court concludes that defendants are entitled

  to qualified immunity as to Johnson’s claims regarding a prayer rug, and that they are entitled

  to summary judgment as to his remaining claims, as well. An appropriate order will be entered.

         It is so ORDERED.

                                              Entered: March 23, 2021
                                                                 Michael F. Urbanski
                                                                 Chief U.S. District Judge
                                                                 2021.03.23 15:39:08
                                                                 -04'00'
                                              Michael F. Urbanski
                                              Chief United States District Judge




                                                25
